Per Curiam.
Plaintiff and appellant traction company undertook to condemn certain lands in Dakota county belonging to defendants and respondents. The commissioners filed their .award, .assessing damages against plaintiff and for defendants in the sum of $1,300. Defendant appealed to the district court. The jury awarded defendants $1,462. Plaintiff then moved for a new trial, to which respondents consented. The case was then tried-before the same judge and another jury. That jury awarded defendants $2,540. This appeal was taken from the order denying a new trial.
Defendants’ assignments of error are principally addressed to *55the- proposition that the damages were so excessive as to appear to have been given under- the influence of passion and prejudice. The testimony as to values reveals the usual discrepancies.- Of respondents’ witnesses, one assessed the damage-at $2,700; and another, who had been a farmer for thirty-five years, at $2,860; and another,who had been assessor of the town for two years, at $5,255.92. Of plaintiff’s witnesses, one-estimated the damages at $550, and another at $900, and another $1,000. Plaintiff’s brief, however, admits that the damage was $1,300. Much other evidence tends to support the verdict. The same judge sustained it and its predecessor. It is our plain- duty to .affirm his conclusions on this point. See Minneapolis, St. P., R. & D. Ele. T. Co. v. Enggren, 111 Minn. 373, 127 N. W. 391.
Defendant also assigns as error two.rulings on evidence. Neither ruling was material, nor involved any substantial error. A discussion of the details would serve no useful purpose.
Affirmed.